Yeager, J.
This is an opinion on rehearing. The original opinion is reported ante, p. 66, 5 N. W. (2d) 123. The statement of facts is contained therein and since there is no factual controversy a new statement is not required here.
The motion for rehearing suggests proper rules of law *75were not applied in the interpretation of the two wills and particularly in the ascertainment of the intent of the testator with regard to the will which is the basis of the second cause of action.
To this subject of intent we will first direct our attention. The intent of the testator up to a certain point is plain and unequivocal. He never intended to create an estate in William Elroy Salmons other than a life estate. This certainly defeats completely the claim that the testator intended by his explanatory statement, “Intending hereby to vest in my said beloved wife the exclusive life use only of the property described in this paragraph, and that upon her death a life estate only in said real estate shall be vested in my beloved son, William Elroy Salmons, and after the death of my son, William Elroy Salmons, the fee simple title shall thereupon vest in the lawful heirs of said William Elroy Salmons, share and share alike as tenants in common,” to give to William Elroy Salmons a fee simple title to the real estate in question. If it be concluded that William Elroy Salmons shall take a fee simple title it cannot be because of the intent of the testator but in spite of it. If he takes a fee simple title he takes not by the intent of the testator but by arbitrary rule of law that has become a rule of property which sets at naught the intention of the testator. In other words if he takes, he does so under the rule in Shelley’s case.
We think that the question of intent, if controlling, must be resolved against William Elroy Salmons. This then being true we are called upon to determine whether in the statement of the devise the testator limited the estate as he intended to do or did he by inadvertence or lack of legal understanding create an estate not intended by him.
There can be no question that in the first instance his statement indicated a devise in remainder to the living sons and daughters, if any, of William Elroy Salmons m fee simple. Thus his intention was clearly expressed.
The intention of the testator, as found from an examination of the will and all of'its parts, cannot be carried out *76by a finding that in the last sentence of paragraph “Fourth” of the will the testator intended that the remainder should descend to the full line of heirs rather than to those to whom it was specifically limited in the sentence where the intention was clearly expressed and wherein the grant of conveyance was contained.
In addition to what was said in the original opinion on this subject we conclude that, to give effect to the clearly expressed intention of the testator, it must be held that the words “lawful heirs of said William Elroy Salmons” as used in the last sentence of paragraph “Fourth” were used in the same sense and with the same meaning and purpose as “sons and daughters, if any, of my said son William Elroy Salmons, who may be alive at the time of his death and to them and their heirs forever.”
The former statement in order of appearance in the will is a full, complete, clear, unambiguous and specific grant of a particular estate as the language clearly imports. The latter is in no wise a grant and does not purport so to be. May this confusing purportedly explanatory statement be allowed to override the lawful purpose and clearly expressed intention of the testator? We think not, and especially in view of the existing attitude toward the rule in Shelley’s case. This rule is not a favorite of the law.
“The rule in Shelley’s, case is not favored. It is given a strict construction. Its application is not to be extended, the courts being inclined to circumscribe its operation within the strict limits- of its own boundary so that it is only when the facts bring a case under the strict letter of the rule that they will apply and enforce it.” 69 C. J. 507.
The reasoning here does not run afoul of the rule whereby an earlier provision in a will is controlled by a later one. This rule is not one of general application. In fact the scope of its application is limited and narrow. The rule as stated in the syllabus in Martley v. Martley, 77 Neb. 163, 108 N. W. 979, is as follows: “When there is an irreconcilable repugnancy between the clauses of a will, the later will prevail over the earlier.” In paragraph 5 of the syllabus in In re Estate of Smith, 117 Neb. 776, 223 N. W. 17, *77the rule is stated as follows: “Where an irreconcilable repugnancy exists between two "provisions of a will, the later will prevail over the earlier, unless from a consideration of the entire will a contrary intention is evinced.” This language was approved in In re Estate of Curtis, 123 Neb. 97, 242 N. W. 257. In paragraph 2 of the syllabus in In re Estate of Skinner, 122 Neb. 438, 240 N. W. 549, the rule was stated as follows: “Where two provisions of a will are irreconcilable, the later will prevail over the earlier.”
As has been disclosed by the quotations set forth this rule has no application except where there is an irreconcilable repugnancy between clauses in the will. It has no application when from a consideration of the entire instrument the intention of the testator can be ascertained and his purpose effectuated.
In paragraph 2 of the syllabus in In re Estate of Smith, supra, which is a quotation from In re Estate of Vandeveer, 110 Neb. 651, 194 N. W. 791, we find the following: “When it becomes necessary to construe a will, the entire instrument will be considered, and if, from its language, the intention of the testator can be ascertained, such decree will be entered as best effectuates the intention therein expressed.” Again in Martley v. Martley, supra, it is stated: “Such a repugnancy will not be raised by construction, but the instrument will, if possible, be so interpreted as to give effect to all its provisions.”
It will be observed therefore that in the declaration in our opinion of the nonapplication .of the rule in Shelley’s case to the will here being considered, we have, in accordance with the general rule well established by our authorities, carried into effect the true intention of the testator and necessity has not arisen for a resort to the rule of a later clause in a will taking precedence over an earlier one since we have found no irreconcilable repugnancy.
It has been strongly urged that in our reliance upon the case of Albin v. Parmele, 70 Neb. 740, 98 N. W. 29, to the extent that we did rely on it we have disregarded later decisions of this court which have renounced the rule therein set out. Contrary to the contention, careful examination *78of the later cases discloses that the rule has not been renounced. It has been extended but not in such manner as to affect the conclusions arrived at in our former opinion. Godden v. Long, 104 Neb. 13, 175 N. W. 655; Wilkins v. Rowan, 107 Neb. 180, 185 N. W. 437. In those cases it is held that “issue” or “issue of the body” will be construed to mean lineal descendants, rather than children, in the absence of qualifying words showing a contrary intent. This still does not include the full line of heirs under Nebraska law but includes only lineal heirs.
We pointed out in our former opinion that the testator in his granting clause limited those who might take to less than the full line of heirs, i. e., “to the sons and daughters, if any, of my said son William Elroy Salmons, who may be alive at the time of his death and to them and their heirs forever.” In his explanatory statement he did not employ this full description but instead used the term “lawful heirs,” yet it cannot reasonably be said that he did not refer to a limited class of takers, as is pointed out in our former opinion. See Comp. St. 1929, secs. 30-101 and 30-103; In re Estate of Hanson, 118 Neb. 208, 224 N. W. 2; In re Estate of Rosenbery, 132 Neb. 883, 273 N. W. 805.
This conclusion, from the standpoint of reason as well as the precedent contained in Albin v. Parmele, supra, requires the statement that here where the testator used words of purchase and of limitation interchangeably, the words of purchase must control, and the words of limitation construed to be descriptio persons, as was stated in the former opinion.
We observe no reason for departing from our former opinion, therefore it is, as supplemented hereby, adhered to.
Former opinion sustained.